MINISTÈRE DE L'ENVIRONNEMENT RÉPUBLIQUE DU CAMEROUN
ET DES FORETS PAIX-TRAVAIL-PATRIE

CONVENTION PROVISOIRE D'EXPLOITATION
t-..

N :_7 ___ GPE/MINEF/CAB du
En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime des
Forêts, de la Faune et de la Pêche, du décret n° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts, de la décision n°0107/MINEF/CAB du 9
février 1998 rendant applicable le Guide d'élaboration des plans d'aménagement des forêts
de production du Domaine Forestier Permanent de ia République du Cameroun, une

Convention Provisoire d'Exploitation d'une concession forestière est passée entre:

-e Gouvernement de la République du Cameroun représenté par le Ministre chargé des
Forêts,

d'une part:
ET

La Société Commerciale et Industrielle des Bois - SOCIB
représentée par M. EKANI NKODO Jean-Paul

en qualité de Directeur,

d'autre part.

Il a été convenu ce qui suit:

Article 1”: DISPOSITIONS GÉNÉRALES
al(t): La présente Convention Provisoire d'Exploitation définit les conditions

d'obtention d'une Convention Définitive d'Exploitation et confère au concessionnaire le droit

d'obtenir annuellement, pendant la durée de la convention provisoire, une autorisation pour

exploiter une assielte de coupe d'une superficie maximale fixée par les textes en vigueur.
al(2): La présente Convention Provisoire d'Exploitation s'exerce sur un territoire de

44 698 ha dans le Domaine Forestier Permanent désigné comme étant la concession

forestière n° 1034 et dont les limites sont fixées par celles de/ou des Unités Forestières

d'Aménagement n° 09.005b tel que décrit dans le plan de localisation en annexe.

Aticle 2: DURÉE DE LA CONVENTION

La présente Convention Provisoire d'Exploitation a une validité maximale de trois (3) ans
non renouvelable

n

#4
Atticle 3: CONDITIONS D'EXPLOITATION

La présente Convention Provisoire d'Exploitation est assortie d'un cahier des charges qui
comprend les clauses générales et les clauses particulières que le concessionnaire
s'engage à exécuter

Article 4 Pour prétendre jour du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à y effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les
travaux ci-après:

- la matérialisation des limites de la concession et des assiettes de coupe
annuelles :

-__ l'inventaire d'aménagement ;

-__ l'élaboration du plan d'aménagement ;

-_ l'établissement d'un premier plan de gestion quinquennal ;

-_ l'élaboration du plan d'opération de la première année du plan de gestion ;

-__ l'inventaire annuel d'exploitation sur les superficies à couvrir chaque année ;

- le cas échéant, la construction d'une unité de transformation des bois issus de
a concession, dans la région d'exploitation tel que défini dans le cahier des
charges, ou l'équipement éventuel d'une unité existante ;

Article 5: Le concessionnaire s'engage au cas où il n'est pas propriétaire d'une unité
de transformation à justifier par un contrat notarié l'existence d'un partenariat avec un
industriel de son choix, en vue de la transformation des bois issus de la concession selon
les modalités détaillées par le contrat de partenariat et conformément à la législation en
vigueur.

Article 6: DISPOSITIONS SUR L'AMÉNAGEMENT

al(1): L'inventaire d'aménagement doit être réalisé selon les normes en vigueur en
République du Cameroun.

Les résultats de l'inventaire d'aménagement doivent être approuvés préalablement
à l'élaboration du plan d'aménagement, par l'Administration chargée des Forêts qui délivre
à cet effet au concessionnaire une attestation de conformité.

al(2): Le contrôle de l'inventaire d'aménagement contrairement à l'inventaire annuel
d'exploitation se fait au fur et à mesure que sont effectués les travaux, notamment dès .
l'ouverture des deux premiers layons.

al(3): Le plan de sondage de l'inventaire d'aménagement doit être déposé à la
Direction des Forêts au minimum 30 jours avant le début des travaux de terrain. La
Direction des Forêts dispose de 30 jours pour délivrer une attestation de conformité et
passé de délai, le concessionnaire est réputé tacitement détenteur de ladite attestation.

- , _al(4): L'attestation de conformité certifie que le-concessionnaire s'est conformé aux
normes prescrites en matière d'inventaire et que les résultats de ces inventaires ne sont
entachés d'aucune irrégularité
4

Pal

v
L'attestation de conformité est délivrée au concessionnaire trente (30) jours après
le dépôt des résultats d'inventaire; passé ce délai, sans aucune réaction de l'Administration
chargée des Forêts, le concessionnaire est réputé détenteur d'office de ladite attestation.

E

(5): Toutes les contre-expertises, à réaliser par l'Administration chargée des Forêts,
s'effectuent aux frais du concessionnaire qui encourt des sanctions en cas de fausses
déclarations.

al(6} Le plan d'aménagement est réalisé conformément aux procédures
d'élaboration et d'approbation adoptées et publiées par le Ministère de l'Environnement et
des Forêts et aux documents techniques et normatifs auxquels les dites procédures font
référence

al(7): Le plan d'aménagement doit être assorti du premier plan de gestion
quinquennal et du plan d'opération de la première année du plan de gestion.

ns

(8): Le plan d'aménagement doit être terminé et déposé à l'Administration forestière
au moins six (6) mois avant la fin de la présente convention provisoire.

Article 7: DISPOSITIONS SUR L'EXPLOITATION

al(1): Le concessionnaire est tenu, à chaque année, de déposer à l'Administration
chargée des Forêts, une demande d'assiette annuelle de coupe et les résultats de
l'inventaire d'exploitation pour cette assiette, qui ne peut excéder la superficie maximale
fixée par les textes en vigueur. L'attribution de la deuxième et de la troisième assiette
annuelle de coupe sont conaitionnées respectivement par l'effectivité des travaux
d'inventaire d'aménagement et par le dépôt pour approbation du projet de plan
d'aménagement.

al(2): L'inventaire d'exploitation doit être réalisé en conformité avec les normes en
vigueur et en dénombrant les tiges par classes de 10 cm de diamètre.

al(3): Le concessionnaire est tenu de matérialiser et de respecter les limites de
chaque assiette de coupe annuelle, de respecter les diamètres minima d'exploitation, de
tenir à jour les carnets de chantier et les lettres de voiture, sans préjudice de l'application
de toutes les autres obligations découlant de la réglementation en vigueur et des clauses
particulières du cahier des charges.

al(4): Le concessionnaire est tenu de déposer chaque année à l'Administration
chargée des Forêts, un rapport annuel d'intervention forestière un mois après la fin de
l'exercice et, le rapport annuel d'opération de la société forestière au plus tard trois mois
après la fin de l'année financière.

al(5}. Le concessionnaire est tenu de payer l'ensemble des charges fiscales
conformément à la législation en vigueur

Article 8: La signature de la présente convention est subordonnée à la production d'une

pièce attestant la constitution par le concessionnaire, auprès du Trésoi Public, du
cautionnement prévu à l'article 69 de la Loi portant Régime des Forêts, de la Faune et de

la Pêche
3 x

7
Article 9:  L'exécution intégrale des obligations prévues à la présente convention donne
lieu à la délivrance par le Ministre chargé des Forêts, d'une attestation de conformité aux
clauses de la Convention Provisoire d'Exploitation en vue de l'obtention d'une Convention
Définitive d'Exploitation.

Atticle 10: al(1). L'inexécution des obligations de la présente convention entraîne au
terme de sa période de validité, son annulation pure et simple.

al(2). Toutefois, le Ministre chargé des Forêts se réserve le droit d'annuler la
présente convention avant terme en cas d'irrégularités dûment constatées par une
commission d'experts techniques désignée à cet effet, notamment le dépassement des
limites des assiettes de coupe autorisées chaque année à l'exploitation, ou le non-paiement
de l'ensemble des charges fiscales visées à l'article 7 alinéa 5 ci-dessus.

Article 11: ACCEPTATION

Le représentant de la société signataire de la présente convention provisoire déclare
avoir pris connaissance de toutes les clauses et conditions de la convention provisoire
incluant son cahier des charges et l'annexe sur la localisation de la concession qui en font
partie intégrante et déclare en accepter sans réserve toutes les dispositions.

Article 12: Le Directeur des Forêts est chargé de contrôler l'exécution de la présente
Convention Provisoire d'Exploitation qui prend effet à compter de la date de signature./-

Fait a _ Le 6 2:0C60T:8680

LU ET APPROUVÉ

POUR LA SOCIÉTÉ - SOCIB
LE REPRÉSENTANT DE LA SOCIÉTÉ " A GÉ DES FORÊTS

cf HE ;
soci Es s È pe
{5 gciété Comme \ Fin 7e)
D 5 es Ce 71

B.P 18. 1! d ‘
EKANI NKOUO JA} $tre NAAH ONDOA

aul
}

ANNEXE 1 de la Convention provisoire
PLAN DE LOCALISATION DE LA CONCESSION

CONCESSION FORESTIÈRE N°1034

CONCESSIONNAIRE : SOCIB
Article 12 En matière de protection de l'environnement, ie concessionnaire s'engage à mettre en oeuvre au
minimum les mesures suivantes, qui seront définies dans le plan d'aménagement

(1) Routes et pistes L'emprise des routes d'évacuation, et les densités des routes et pistes seront
réduites au maximum afin d'éviter des trouées importantes dans la forêt.

{2} Ponts : Ils seront construits de maniere a ne pas changer les directions naturelles des cours d'eau,
afin de na pas perturber l'alimentation en eau des populations, et d'éviter les inondations permanentes
qui sont préjudiciables à la survie des espèces d'arbres non adaptées au milieu hydromorphe

{3} Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés par les chutes
d'arbres, notamment par une onentalion adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de traitement du bois
se fera sous stricte surveillance dans le cadre des lois et règlements en vigueur afin d'éviter la pollution
des eaux et de la flore

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à mettre à la
dispostion de son personnel, au prx coûtant, des sources de protéines autres que la viande de chasse.
Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestiere. || s'agit notamment de la chasse elle-même, du commerce de la viande, du transport par des
véhicules de la société, et du commerce d'armes ou de munilions. Le concessionnaire informera le
personnel et appliquer un régime disciplinaire strict à l'égard de tout agent contrevenant.

B - CLAUSES PARTICULIÈRES

Article 13: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi des Finances. Le paiement de ces charges
se fait conformément à la régiementation en vigueur. Les charges financières comprennent:

CHARGE FINANCIERE ou TAXE TAUX
La redevance forestière annuelle assise sur la | Taux plancher fixé par la Loi des Finances (1 000
superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
105 FCFA/ha/an = 1 105 FCFA/ha/an
La taxe d'abattage Fixé par la Loi des Finances
La taxe à l'exportation Fixé par la Loi des Finances
Les frais de participation aux travaux 1 810 FCFAha
d'aménagement

Article 14: Participation à la réalisation d'infrastructures socio-économiques
Le concessionnaire est réputé participer financièrement à la réalisation d'infrastructures socio-économiques par
le pourcentage de la redevance forestière qui est fixé annuellement par la Loi des finances et qui doit être
reversé au profit des communautés.
Tous les autres engagements du concessionnaire devront être négociés avec les populations intéressées lors
des réunions de concertation préalables au classement de la concession et au démarrage des activités
d'exploitation, el seront consignés dans le cahier des charges de la Convention définitive d'exploitation
Article 15: Obligations en matière de transformation du bois et d'installation industrielle

{1} Lieu d'implantation de l'usine ou des usines. SID - PFI de Djoum.

(2) Description sommaire des équipements installés Partenariat avec la SID - PFide Djoum Deux chaînes
de production comprenant : deux deck à grumes, un chariot et scie Primuitini 160, un chariot et scie Canal

e

160, deux convoyeurs a rouleaux, transferts a chaine transporteur bois scie, deux geligneuses Modesto,
‘eux délgneuses Acosta, convoyeurs à rouleaux, trois ébouteuses pendulaires Modesto, deux ébouteuses
pncumaliques Modesto, trois aspirateurs à turbines. lrois groupes électrogènes, circuit d'incendie avec
lances, châleau d'eau et sila, Une salle d'affutage complète ct un atelier de 2e transformation comprenant
une scie Gillet une déligneuse Ogam, une ébouteuse pendulaire. un aspirateur, deck et convoyeur

{3) Description sommaire des equipements a insialler Partenarial avec la SID - PFI de Djoum

{4) Délai d'installation des équipements industriels Usine déjà installée

Article 16 : Obligations particulières concernant ia mise en exploitation de la concession

Le concessionnaire est tenu de rembourser les frais engagés pour les travaux d'aménagement réalisés dont
le prix est txe a 1 810 FCFA/ha. Les modalites de paiement de ces trais sont fixes de la manière suivante ‘

- avant le 30 juin 2001 1 000 FCFA/ha quarante quatre million six cent quatre vingt dix huit mille FCFA
(44 698 000 FCFA)
- avant le 30 juin 2002, 810 FCFA/ha trente six million deux cent cinq mille trois cent quatre vingt

FCFA (36 205 380 FCFA)

Ces sommes seront versees au Fonds de Contrepanie Cameroun-Canada pour lesquelles une pre-atfectation
au développement du secteur forestier $era convenu entre le Fonds de Contrepartie Cameroun-Canada et
l'Administration chargée des forêts.

Le concessionnaire devra s'appuyer sur le plan d'aménagement proposé et notamment sur les résultats
d'inventaire pour proposet (si nécessaire) en accord avec l'administration des forêts un nouveau plan
d'aménagement conforme au normes en vigueur

Le titulaire
de la concession provisoire

soci

Société Comm,

à Yaovu che. le 06 / fo/ doD A. le

peboue  A NI Ref RCA RESTE

isa HEUHNIQUE Laine lraval-Patin
SPRL APON A D CARTOGRAPIU
Bi 7 YAO NDI EI :
DE PARIEME NE DE LA GOEDESI V'acunde, 1e 05 pv 2000

ET DE LA PHOTO-TOPOGRACTEEE

SERVICE Di. LA PHOTOGRARIME TRIE

Ni}  MINREST/INC/PGPT/SP

ATTESTATION DE MESURE DE SUPERFICIE 0% «#0

HAGLX
Superficie 46287 hectures
Demandeur Secure
Mappe de Référence : Dyoum et Mintom à 1200 000e
Situation Administrative : Département(s) du ya et Lobo

Arrondissement(s) de Mintom

Planinètre utilisé Coradi 36 891

Les DESCRIPTION DE LA ZONE FORESTIERE

Le point de base A est situé au confluent des rivières Mimbou et Momo

Cette zone forestière est délimitée .

st: du point A suivre en amont la riviere Momo «ur 3 km puis suivre les draites RC=4,2 km
9 km de gisement 67 et 99 degrés d’ou la point D.
Du point D suivre en amont la rivière Beukoulou jusqu’à sa source, d’où le point E.

d: du point E, suivre les droitesEF=8 km, FG=2,9 km de gisement 213 et 267 degrés puis
suivre en amont la rivière Momo sur 9,7 km et en aval un de ses affluents sur 5 km d’où le point H.

A J'Ouest du point H suivre les droites HI=1,6 km, LJ=4 km JIK=2,4 km, KL=2 km LM=3,8 km

MN=L.8 km NO=2 km OP=1,6 km PQ=1,7 km QR=1,8 km RS=35,3 km ST=2,3 km TU=4,3 km de
\ gisement respectif 256, 320, 350, 300, 318, 270, 215, 249, 340, 300, 335, 257 ct 287 degrés, d’où le
L point U

Au Nord . du point U suivre la droite UV=3,5 km de gisement 55 degrés puis suivre en aval la rivière
Mimbou jusqu’au point À

L Ga ct et des AFfaite
La zone forestière ainsi circonscrite couvre une superficie de Quarante ini du? cent qyatrevinek-es
dix sept hectares LL

Le présente attestation lu est délivrée pour servir et valoir ce que de droit

Fr

A + 224

RARE:

